DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Publication No. 2007/0270720 to Fry et al.; U. S. Publication No. 2015/0190111 to Fry (fry2); U. S. Patent No. 6,086,533 to Madsen et al.; U. S. Publication No. 2015/0243190 to Murai et al. none of the prior art alone or in combination teaches the limitations of claim 19 specifically “obtaining a B-mode image, arithmetically processing a plurality of frames of the B-mode image using the image processor to extract the intensities of certain frequency components for obtaining a pulsating frequency, and determining a diastolic pressure and a systolic pressure of the artery based on the pressure value detected by the detecting part and the pulsating frequency”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793